1 MARK J. REICHEL, State Bar #155034
  Attorney at Law
2 455 Capitol Mall, Ste. 802
  Sacramento, CA 95814
3 Telephone: (916) 498-9258

4    Attorney for SWEED
5

6
                                 IN THE UNITED STATES DISTRICT COURT
7
                                    EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                           CASE NO. 20-CR-S-0087 WBS
10
                                   Plaintiff,            STIPULATION TO RE SET DATE FOR STATUS
11                                                       CONFERENCE; ORDER ON TIME EXCLUSION
                            v.
12                                                       DATE: JULY 19, 2021
     SCOTT SWEED                                         TIME: 9:00 a.m.
13                                                       HON WILLIAM B. SHUBB
                    DEFENDANT.
14

15

16          The government and defendant’s counsel (the “parties”) seek to continue the status conference to
17   July 19, 2021 at 9:00 a.m., and to exclude time under the Speedy Trial Act and Local Code T4 for
18
     effective defense preparation. The background:
19

20   a) The government has provided the defense with the discovery associated with this case. All this

21   discovery has been either produced directly to counsel and/or made available for inspection and
22
     copying.
23

24   b) Counsel for Defendant desires additional time to review the current charges, review discovery,

25   conduct research and investigation into the charges and alleged acts, consult with their client, and
26   otherwise prepare the matter with additional witness interviews and other investigation.
27

28

                                                          1
30
1    c) Counsel for defendant believe that the continuance will provide them reasonable time necessary for
2    effective preparation, considering the exercise of due diligence.
3

4    d) The government does not object to the continuance.

5
     e) Based on the above-stated findings, the ends of justice served by continuing the case as requested
6
     outweigh the interest of the public and the defendants in a trial within the original date prescribed by the
7

8
     Speedy Trial Act.

9
     f) For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within
10
     which trial must commence, the time period of June 21, 2021, to July 19, 2021, inclusive, is deemed
11
     excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a
12

13   continuance granted by the Court at defendant’s request on the basis of the Court’s finding that the ends

14   of justice served by taking such action outweigh the best interest of the public and the defendants in a
15   speedy trial.
16

17   g) Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy Trial

18   Act dictate that additional time periods are excludable from the period within which a trial must

19   commence.
20

21

22

23

24

25

26

27

28

                                                          2
30
1    IT IS SO STIPULATED.
2
     Dated: July 8, 2021
3
     MCGREGOR W. SCOTT United States Attorney
4

5    /s/ CAMERON DESMOND

6    CAMERON DESMOND

7    Assistant U.S. Attorney

8    /s/ MARK REICHEL
9    MARK REICHEL
10   Counsel for Defendant
11
                               FINDINGS AND ORDER
12
     IT IS SO FOUND AND ORDERED.
13
     Dated: July 8, 2021
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                        3
30
